Moyer, C.J.,
dissenting.
{¶ 17} I respectfully dissent. We recently observed, “Our goal in this and other cases involving attorneys whose misconduct was motivated by a drug or alcohol addiction is to tailor the sanction to assist and monitor the attorney’s recovery.” Cincinnati Bar Assn. v. Washington, 109 Ohio St.3d 308, 2006-Ohio-2423, 847 N.E.2d 435, ¶ 9. Given respondent’s history of drug and alcohol abuse, culminating with his removal from a case by a trial court, I believe the sanction should be more serious. A two-year suspension from the practice of law with 18 months of the suspension stayed on conditions would be more consistent with sanctions we have ordered in cases presenting similar conduct and allow respondent to focus his efforts on recovery.
{¶ 18} I would suspend respondent for 24 months, with 18 months stayed on the conditions required by the majority.
O’Connor, J., concurs in the foregoing dissenting opinion.
Gary C. Schaengold, for respondent.